Case: 13-1225    Document: 20    Page: 1   Filed: 05/03/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

    LAKIM INDUSTRIES, INC., doing business as
       Quali-Tech Manufacturing Company,
                Plaintiff-Appellant,
                            v.
        LINZER PRODUCTS CORPORATION,
                Defendant-Appellee.
                __________________________

                        2013-1225
                __________________________

    Appeal from the United States District Court for the
 Central District of California in No. 12-CV-4976, Judge
 Margaret M. Morrow.
                __________________________

                      ON MOTION
                __________________________

    Before LOURIE, BRYSON, AND MOORE, Circuit Judges.

 LOURIE, Circuit Judge.
                          ORDER
     Lakim Industries, Inc. moves without opposition to
 stay proceedings so that it may “seek from the District
 Court entry of a final judgment addressing the Defend-
 ant/Appellee’s counterclaims, an express determination
Case: 13-1225      Document: 20   Page: 2     Filed: 05/03/2013




 LAKIM INDUSTRIES, INC. v. LINZER PRODUCTS CORPORATION      2

 that there is no just reason for delay of an appeal of the
 Order Granting Motion for Summary Judgment (District
 Court Docket No. 63) pursuant to Federal Rule of Civil
 Procedure 54(b), or other guidance as to the disposition of
 the matter below pursuant to the Judgment (District
 Court Docket No. 64) entered January 21, 2013.”
      Lizner Products Corporation’s counterclaim of invalid-
 ity of the patent at issue has not been decided. As there is
 a pending claim, there is no final judgment and this
 appeal is premature. See Nystrom v. TREX Co., 339 F.3d
 1347, 1350 (Fed. Cir. 2003) (“If a case is not fully adjudi-
 cated as to all claims for all parties and there is no ex-
 press determination that there is no just reason for delay
 or express direction for entry of judgment as to fewer than
 all of the parties or claims, there is no final decision ...
 and therefore no jurisdiction.”). Pursuant to Pause Tech-
 nology LLC v. TiVo Inc., 401 F.3d 1290, 1295 (Fed. Cir.
 2005), this appeal is dismissed for lack of jurisdiction,
 subject to reinstatement under the same docket number
 without the payment of an additional fee if, within 60
 days of the date of this order, the district court enters a
 final judgment or certification under Rule 54(b) and,
 within 30 days of entry of judgment or certification,
 Lakim files another notice of appeal.
    Accordingly,
    IT IS ORDERED THAT:
     (1) The appeal is dismissed for lack of jurisdiction,
 subject to reinstatement under the same docket number
 without the payment of an additional filing fee if, within
 60 days of the date of this order, the district court either
 enters final judgment or enters a proper certification
 under Rule 54(b).
    (2) All other motions are denied as moot.
    (3) Each side shall bear its own costs.
Case: 13-1225     Document: 20    Page: 3   Filed: 05/03/2013




 3     LAKIM INDUSTRIES, INC. V. LINZER PRODUCTS CORPORATION



                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
 s26